
	
		I
		111th CONGRESS
		1st Session
		H. R. 816
		IN THE HOUSE OF REPRESENTATIVES
		
			February 3, 2009
			Mr. Edwards of Texas
			 (for himself and Mr. Jones) introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to prohibit
		  certain increases in fees for military health care.
	
	
		1.Short titleThis Act may be cited as the
			 Military Retirees Health Care
			 Protection Act.
		2.Findings and
			 sense of congress
			(a)FindingsCongress
			 finds the following:
				(1)Career uniformed
			 service members and their families endure unique and extraordinary demands and
			 sacrifices during the course of a decades-long career protecting freedoms for
			 all Americans.
				(2)The extent of
			 these demands and sacrifices is never so evident as in wartime, not only in
			 today’s Global War on Terrorism, but also during the last 6 decades of hot and
			 cold wars when today’s retired service members were on continuous call to enter
			 into harm’s way when and as needed.
				(3)The demands and
			 sacrifices are such that few Americans are willing to accept them for a
			 multi-decade career.
				(4)The primary offset
			 for enduring the extraordinary sacrifices inherent in a military career is a
			 system of extraordinary retirement benefits, including health care coverage
			 considerably better than that afforded civilian workers, that a grateful Nation
			 provides for those who choose to subordinate much of their personal life to the
			 national interest for so many years.
				(5)Many private
			 sector firms are curtailing health benefits and shifting significantly higher
			 costs to their employees.
				(6)One effect of such curtailment is that
			 retired service members who work for such employers increasingly depend on the
			 TRICARE coverage they earned by their military service.
				(7)While the Department of Defense has made
			 some efforts to constrain TRICARE program costs, a large part of the
			 Department’s effort has been aimed at shifting a larger share of cost burdens
			 to retired service members.
				(8)The beneficiary
			 cost increases proposed by the Department of Defense fail to recognize
			 adequately that career service members paid enormous in-kind premiums through
			 their extended service and sacrifice.
				(9)A
			 significant share of the Nation’s health care providers refuse to accept new
			 TRICARE patients because TRICARE pays them significantly less than commercial
			 insurance programs and imposes unique administrative requirements.
				(10)The significant
			 majority of the savings that the Department of Defense associates with the
			 proposed fee increases is expected to come from deterring a large portion of
			 TRICARE beneficiaries from using their earned military health benefits.
				(11)The Department of
			 Defense has chosen to count the accrual deposit to the Department of Defense
			 Medicare-Eligible Retiree Health Care Fund against the budget of the Department
			 of Defense, contrary to the amendments made by section 725 of Public Law
			 108–375.
				(12)Leaders of the
			 Department of Defense have reported to Congress that counting such deposits
			 against the budget of the Department of Defense is impinging on other readiness
			 needs, including weapons programs, an inappropriate situation which section 725
			 of Public Law 108–375 was intended expressly to prevent.
				(b)Sense of
			 CongressIt is the sense of Congress that—
				(1)the Department of
			 Defense and the Nation have a committed health benefits obligation to retired
			 uniformed service members that exceeds the obligation of corporate employers to
			 civilian employees; and
				(2)the Department of
			 Defense has many additional options to constrain the growth of health care
			 spending in ways that do not disadvantage beneficiaries and should pursue any
			 and all such options rather than seeking large fee increases for
			 beneficiaries.
				3.Prohibition on
			 increases in certain health costs and restrictions on health benefit
			 adjustments for members of the uniformed services
			(a)Prohibition on
			 Increase in Charges Under Contracts for Medical CareSection
			 1097(e) of title 10, United States Code, is amended in the last
			 sentence—
				(1)by striking
			 during the period beginning on and inserting
			 after; and
				(2)by striking
			 , and ending on September 30, 2009.
				(b)Prohibition on
			 Increase in Amount of Cost Sharing Requirement Under Pharmacy Benefits
			 ProgramSection
			 1074g(a)(6)(A) of title 10, United States Code, is amended by adding at the end
			 the following: After September 30, 2009, the dollar amount of a cost
			 sharing requirement (whether established as a percentage or a fixed dollar
			 amount) may not be increased..
			(c)Prohibition on
			 Increase in Charges for Inpatient CareSection 1086(b)(3) of
			 title 10, United States Code, is amended by striking during the period
			 beginning on April 1, 2006, and ending on September 30, 2009.
			(d)Prohibition on
			 Increase in Premiums Under TRICARE Coverage for Certain Members in the Selected
			 ReserveSection 1076d(d)(3) of title 10, United States Code, is
			 amended to read as follows:
				
					(3)Beginning on January 1, 2009, the monthly
				amount of the premium for TRICARE Standard coverage under this section may not
				be increased above the amount in effect for the month of September
				2008.
					.
			
